Citation Nr: 1435375	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-31 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent rating for hemorrhoids, status post-operative.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  Current jurisdiction of the Veteran's claims file is with the RO in Columbia, South Carolina.  

The Board notes that the August 2008 rating decision also denied service connection for fatigue, leg pain/shin splints and bilateral tibia stress reaction, and anemia as secondary to heavy bleeding.  While the Veteran entered a notice of disagreement with such denials in January 2009 and a statement of the case was issued in June 2010, he limited his August 2010 substantive appeal (VA Form 9) to the issue of entitlement to an increased rating for hemorrhoids.  Therefore, such service connection issues are not properly before the Board.

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in Columbia, South Carolina.  A transcript of the hearing has been associated with the record.  At the hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of the December 2012 supplemental statement of the case.  38 C.F.R. 
§ 20.1304 (c) (2013).  Therefore, the Board may properly consider the newly received evidence.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. A review of the documents in Virtual VA and VBMS reveals that, with the exception of the June 2014 hearing transcript, VA treatment records from May 2012 to February 2014, and other medical records submitted by the Veteran, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  While the AOJ has not specifically considered all such evidence in connection with the Veteran's appeal, as indicated in the preceding paragraph, he waived AOJ consideration of all evidence received since the issuance of the December 2012 supplemental statement of the case.  Id.  As such, the Board may consider such evidence without prejudice to the Veteran.


FINDING OF FACT

At no time during the appeal period have the Veteran's hemorrhoids, status post-operative, been manifested by persistent bleeding and with secondary anemia, or with fissures. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hemorrhoids, status post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 202 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.   

For increased disability rating claims, the VCAA only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-1278 (Fed. Cir. 2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to the initial unfavorable decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Additionally, a March 2009 letter provided the Veteran with more detailed information concerning the evidence needed to show a worsening of his hemorrhoids, to include a copy of the rating criteria, and the effect of any worsening on employment.  

While the March 2009 letter was issued after the initial August 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2009 letter was issued, the Veteran's claim was readjudicated in a June 2010 statement of the case and December 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

VA also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in January 2008 and May 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hemorrhoids as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his hemorrhoids have increased in severity since the May 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected hemorrhoids was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as any impact such may have had on his daily life and employment.  Moreover, he identified his current treatment providers and confirmed that records from such providers are of record.  Furthermore, the Veteran's testimony did not reveal an increase in the severity of his hemorrhoids since his most recent VA examination in May 2010.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where, as here, service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).  

The Veteran seeks a compensable rating for his service-connected hemorrhoids.  Essentially, he contends that a rating of 20 percent is warranted because he was assessed with anemia as secondary to his hemorrhoids in 1999.  See October 2007 Claim; August 2010 VA Form 9; January 2012 Statement in Support of Claim.

The Veteran's service-connected hemorrhoids are rated as 10 percent disabling pursuant to Diagnostic Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 10 percent evaluation is warranted for hemorrhoids which are large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation, the maximum schedular rating, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.  

Treatment records dated from the fall of 2006 to the fall of 2007 do not show any complaints, treatment, or diagnoses referable to hemorrhoids with the exception of January 2007 record in which the Veteran requested medication for his external hemorrhoid and a May 2007 record indicating that the Veteran's hemorrhoids flared up, resulting in rectal pain and bleeding during bowel movements.  Such records fail to show a diagnosis of anemia or a prescription for iron supplements.

In November 2007, the Veteran was seen for an anoscopy procedure for his internal hemorrhoids, during which right anterior, right posterior, and left internal hemorrhoids were noted.  See November 29, 2007 VA Treatment Records.  As his hemorrhoids were too large to band in endoscopy, he was scheduled for a hemorrhoidectomy in December 2007.   

Treatment records from 2007 from the Eisenhower Army Medical Center (AMC) are predominantly silent for treatment or complaints referable to the Veteran's hemorrhoids.  However, in November 2007 and December 2007, he reported recent problems with his hemorrhoids and hemorrhoidal bleeding, and noted his hemorrhoidectomy scheduled for December 2007.  See November 29, 2007 and December 6, 2007 Eisenhower AMC Treatment Records.  

In December 2007, the Veteran underwent a hemorrhoidectomy, whereby his left lateral and right posterior hemorrhoids were excised.  The operation report from the procedure noted no evidence of any fissures or mucosal tears.  It was further noted that the left lateral and right posterior hemorrhoids were removed, and that the Veteran tolerated the procedure well.  See December 14, 2007 VA Operative Report.

In January 2008, the Veteran was seen for a follow-up after his hemorrhoidectomy.  The physician noted that the Veteran was experiencing minor pain with occasional bowel movements and was taking fiber/Colace daily with a lot of water.  See January 8, 2008 VA Treatment Record.  The Veteran reported mostly formed/soft stools with intermittent diarrhea with no blood in bowel movements or on tissue.  The Veteran was assessed with status post hemorrhoidectomy, and was noted to be doing well and would be able to return to his normal work duties.  Id.

In January 2008, the Veteran underwent a VA examination to assess the nature and severity of his hemorrhoids.  He reported anal itching, diarrhea, pain, and swelling, but no tenesmus or perianal discharge.  The Veteran also stated that he had some leakage of stool.  The examiner noted the Veteran's hospitalization in December 2007 for the excision of his hemorrhoids and identified his current treatment with Hydrocodone, Acetaminophen, and Metamucil and stool softeners.  The examiner assigned a diagnosis of status post operative hemorrhoids with no anemia or findings of malnutrition.  

In February 2008, the Veteran was seen again for follow-up after his hemorrhoidectomy.  See February 12, 2008 VA Treatment Record.  He reported some "fluttering" sensations with bowel movements with no other complaints and stated that he tool Colace and fiber.  Id.  The physician found that the Veteran's anus was completely healed.  Id.  

In May 2010, the Veteran underwent another VA examination to assess the severity of his hemorrhoids.  The examiner noted the Veteran's history, including a 2006 colonoscopy that revealed rectal bleeding due to hemorrhoids, and his uncomplicated hemorroidectomy in December 2007.  The Veteran reported that, since the surgery, he has been doing well.  He stated that he continues to have anal itching and discomfort, which he treats with Preparation H.  He also occasionally notices a small amount of rectal bleeding, usually when he wipes, and is on a bowel regimen that includes a high fiber diet and daily Metamucil and Colace.  The Veteran also denied diarrhea, constipation, and fecal incontinence.  Upon examination, the examiner found no external or internal hemorrhoids, no anal fissures, and no rectal prolapse.  Blood work conducted in October 2009 revealed findings within the reference ranges.  The examiner concluded that the Veteran underwent a successful hemorroidectomy in December 2007 and that his history of rectal bleeding and resulting anemia due to hemorrhoids had improved considerably with surgery.  Finally, the examiner noted the Veteran's hemorrhoid condition did not cause any functional limitations.  

In January 2014, the Veteran underwent another VA examination in relation to his claim for service connection for anemia.  At such time, it was noted that the Veteran had been diagnosed with anemia as secondary to hemorrhoids during service; however, such had presently resolved and was in remission.  In fact, his laboratory findings revealed that his ferritin and iron were within normal limits.  

In June 2014, the Veteran testified at a hearing before the undersigned.  The Board observes that, at such time, he misreported the date of his hemorrhoid surgery as 2010 or 2012; however, admitted that he was unsure of the date.  Furthermore, he reported that such surgery occurred at the Augusta, Georgia, VA facility and a review of such records reveals that the only surgery for hemorrhoids that was conducted was done in December 2007.

The Veteran stated that, since his surgery at VA, he has had only a few bleeding incidents, which were not excessive and have been kept under control with Metamucil and other treatments.  He also disclosed that he has not been diagnosed with anemia since his surgery.  The Veteran further stated that, prior to his surgery, he experienced chronic or excessive fatigue and that blood work revealed an iron deficiency for which he was prescribed iron supplements.  

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a 20 percent rating for hemorrhoids has not been met.  As detailed above, hemorrhoids were noted in the evidence of record during the time period on appeal; however, there is no evidence of persistent bleeding with secondary anemia, or fissures.  Medical records from fall of 2006 to mid-2007 show that the Veteran received minimal to no treatment for hemorrhoids, although such condition was noted on his problem list during that time.  However, beginning in or around May 2007, the Veteran began to experience hemorrhoid-related issues, including some bleeding, which led to a hemorroidectomy in December 2007.  Since then, the Veteran has experienced few, minor hemorrhoid-related issues, such as occasional, minor bleeding that has been managed with medication and fiber, none of which include persistent bleeding with secondary anemia, or fissures.  The Board notes that, subsequent to such surgery, the Veteran reported anal itching, diarrhea, pain, swelling, and some leakage of stool; however, such occurred during the healing process and there is no indication that his hemorrhoids resulted in fecal incontinence.  In fact, subsequent records are negative for any bowel-related issues.   

Furthermore, while the Veteran was diagnosed with anemia in 1999 and 2005, and that he was treated at times with iron supplements, there is no evidence of a diagnosis of anemia since late 2005, which pre-dates the appeal period.  In this regard, the Veteran's claim for an increased rating was received in October 2007.  The Board parenthetically notes that, in various procedural documents, the RO identified the date of claim as September 2007; however, such claim only referred to his sinusitis.  A claim for an increased rating for hemorrhoids was not received until October 2007.  As such, the relevant time period for appellate consideration is one year prior to the date of claim, i.e., October 2006.  See 38 C.F.R. § 3.400.    Because it has not been shown that the Veteran has experienced persistent bleeding with secondary anemia, or fissures during the period on appeal, a 20 percent evaluation is not warranted.  Rather, the evidence of record reflects that the Veteran's hemorrhoids warrant, at most, a 10 percent rating under Diagnostic Code 7336 for manifestations that approximate thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.   

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected hemorrhoids.  See Hart, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability are not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hemorrhoids with the established criteria found in the rating schedule.  The Board finds that such disability is fully addressed by the rating criteria under which it is rated.  In this regard, the rating criteria contemplates hemorrhoids of all natures, to include those that are mild or moderate; large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrences; and/or persistent bleeding with secondary anemia, or fissures.  In the instant case, there is no evidence that the Veteran's hemorrhoids resulted in any additional manifestations not contemplated by the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

Consequently, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed herein is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not contended, and the evidence of record does not show that he has been rendered unemployable as a result of his service-connected hemorrhoids.  In fact, during the June 2014 hearing, the Veteran testified that he was working during the appeal period and his hemorrhoids did not impact his ability to do his job.  Additionally, medical records show that his hemorrhoids do not result in any functional limitations.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for hemorrhoids.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  



ORDER

A rating in excess of 10 percent rating for hemorrhoids, status post-operative, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


